         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 1 of 23


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.
             Plaintiffs,
     v.

MICHAEL PACK, in his official capacity
as Chief Executive Officer and Director of the          Case No. 1:20-cv-1710
U.S. Agency for Global Media,
                      Defendant.


         PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR TEMPORARY
            RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       If Congress passed a law tomorrow giving the Secretary of Health & Human Services the

power to replace the board of Planned Parenthood or the NRA with a controlling majority of

government officials, there’d be no question—that law would be obviously unconstitutional. The

First Amendment protects “the right to associate with others.” Boy Scouts of Am. v. Dale, 530 U.S.

640, 647-48 (2000). “Government actions that may unconstitutionally burden this freedom may

take many forms, one of which is intrusion into the internal structure or affairs of an association,

like a regulation that forces the group to accept members it does not desire.” Id.

       On the other hand, if Congress allows the Secretary of Transportation to replace

Amtrak’s board, there’s no such issue. In keeping with the long history of “Government-created

and –controlled corporations over the years,” dating back to the first Bank of the United States,

when “the Government creates a corporation by special law, for the furtherance of governmental

objectives, and retains for itself permanent authority to appoint a majority of the directors of that

corporation,” as it did with Amtrak, it is effectively part of the government for First Amendment

purposes. Lebron v. Nat’l R.R. Passenger Corp., 115 S. Ct. 961, 972, 974 (1995).

       This basic background distinction—between an impermissible government takeover of a

private organization and the permissible government control of an entity that is the government’s


                                                  1
           Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 2 of 23


own creature—is crucial to the statutory-interpretation issues in this case. When Congress gives

the government the power to name the directors of “any organization” that is “authorized

under” a statute, what do those words mean? Do they refer to organizations created by Congress

or the Executive Branch, with specific statutory authorization? Or do the words sweep much

more broadly, converting the government’s mere authority to grant funding to an entity into the

power to commandeer or nationalize that entity? If it’s fairly possible to do so, statutes should

always be interpreted to avoid constitutional problems. The judiciary should not lightly assume

that Congress has allowed the involuntary federal takeover of a private organization—especially

when government officials clash with the organization over its expressive mission. Here, that

result can be avoided through the straightforward use of ordinary tools of statutory construction.1

I.     Open Technology Fund is likely to succeed on its claim that the U.S. Agency
       for Global Media’s CEO lacks authority to remove its officers or directors.

       A. The CEO lacks statutory authority.

       The International Broadcasting Act allows the U.S. Agency for Global Media’s CEO,

subject to other statutory constraints, to name the officers or directors of “any organization . . .

authorized under this Chapter.” 22 U.S.C. § 6209(d). The threshold question here is what those

words mean: What does it mean for an “organization” to be “authorized under” the Act? The

government argues (at 4) that Open Technology Fund (OTF) is “authorized under” the Act

simply because § 6204(a)(5) gives the CEO the “authorit[y]” to “make and supervise grants.”

This reading not only invites serious constitutional problems. It also asks the Court to effectively

rewrite the statute, to cover “any organization provided authorized funding by the agency.” And

it elides the fundamental difference between “authorize,” a term of art used by Congress to




       1 The plaintiffs are filing this reply under Local Rule 7(d). Becaue the hearing has already
taken place, the plaintiffs would not object if the Court were inclined to allow the government to
respond—provided it does not compromise their urgent need for relief. The plaintiffs do not seek
to amend their complaint to add any new party.
                                                   2
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 3 of 23


establish an entity that can later be funded through appropriations bills, and “authority,” a mere

grant of power to an officer to do something.

       Generally, Congress authorizes the expenditure of public funds in a two-part process

known as authorization and appropriation. In the first step, Congress enacts an “authorization”

measure that may establish or continue an agency, program, or activity. See Bill Heniff Jr., Cong.

Research Serv., RS20371, Overview of the Authorization-Appropriations Process 1 (2012). In the second

step, Congress enacts appropriations to provide funds for the authorized agency, program or

activity. Id. Authorization laws can establish, continue, or modify an agency, program, or activity

for a fixed or indefinite period of time. See 1 U.S. Gov’t Accountability Office, GAO-04-261SP,

Principles of Federal Appropriations Law 2-41 (2004). There are many examples of Congress

authorizing the establishment of private corporations to further public purposes. See, e.g., 47

U.S.C. § 396(b) (authorizing the Corporation for Public Broadcasting, a private nonprofit

organization); Rail Passenger Service Act of 1970, Pub. Law. No. 91-518, § 310, 84 Stat. 1327,

1330 (1970) (authorizing Amtrak). And Congress sometimes gives agency heads the power to

authorize entities themselves. See, e.g., 38 U.S.C. § 7361 (“The Secretary may authorize the

establishment at any Department medical center of a nonprofit corporation to provide a flexible

funding mechanism for the conduct of approved research and education at the medical center.”).

       Congress followed this common pattern in the International Broadcasting Act. The Act

itself expressly authorizes the establishment of numerous entities—to be subsequently funded

through congressional appropriations. These include entities authorized both before and after the

enactment of 22 U.S.C. § 6209(d), such as Radio Free Asia (id. § 6208), and Radio Free

Afghanistan (id. § 6215). It also “authorize[s]” the CEO of the U.S. Agency of Global Media “to

incorporate a grantee” himself—in other words, to establish a government-created corporation.

Id. § 6209(a)(1). Either source of authorization—whether by Congress or the CEO—could be

sufficient to “authorize” the establishment of an organization “under” the Act. Indeed, the

                                                 3
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 4 of 23


proposed “Open Technology Fund Authorization Act” would do precisely that. See H.R. 6621,

116th Cong. (2020) (legislation “[t]o amend the United States International Broadcasting Act of

1994 to authorize the Open Technology Fund of the United States Agency for Global Media.”).

        But, as things stand, Open Technology Fund was never authorized through either—or

indeed, any—mechanism. Open Technology Fund is not even mentioned, let alone authorized,

anywhere within the Act. Cf. Denkler v. United States, 782 F.2d 1003, 1005 (Fed. Cir. 1986)

(observing that “[a] search of the statute reveals no authorization” of the kind “usually found in

the statutory charters of governmental entities”). And Open Technology Fund was not

incorporated by the CEO: It was incorporated solely by its founder, Libby Liu, without any

“permission or authorization from Congress or from any part of the Executive Branch.” Liu

Decl. ¶¶ 2, 3. “OTF was incorporated as, and remains, an independent organization. It was not

established as a government-created or government-controlled entity.” Id. ¶ 3. In a recent report

to Congress, the Agency acknowledged OTF’s status “as an independent non-profit

organization.” ECF No. 10-3 at 6. The government has now conceded as much in this litigation.

See ECF No. 12 at 1-2 (acknowledging that OTF was not “established by or under the authority of

Congress or the U.S. Agency for Global Media” but arguing that it nevertheless “should be

considered ‘authorized under this chapter’’” because it receives grant funding from the agency).

        Nor is it relevant, as the government argues (at 6), that the staff and operations of OTF

were at one time housed within Radio Free Asia. It’s hard to see how the fact that staff and

operations were previously located within another organization is of any legal significance when

the statutory question here is whether the “organization”—that is, the organization incorporated

by Libby Liu in the District of Columbia in 2019—has been “authorized” under the Act. “[I]t is

long settled as a matter of American corporate law that separately incorporated organizations are

separate legal units with distinct legal rights and obligations.” Agency for Int’l Dev. v. All. for Open



                                                   4
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 5 of 23


Soc’y Int’l, Inc., 591 U.S. __, 2020 WL 3492638, at *4 (June 29, 2020). A prior affiliation between

OTF staff members and Radio Free Asia cannot defeat this “bedrock principle.” Id.

       The contrary reading advanced by the government ignores the structure of § 6209(d),

which covers any “organization that is . . . authorized under this chapter.” The adjective,

“authorized,” modifies the noun, “organization”: It is the organization itself that must be

authorized under the Act. And the “neighboring words” give this provision “more precise

content.” United States v. Williams, 553 U.S. 285, 294 (2008). The authorization clause is the final

element in a list consisting exclusively of corporate entities: “RFE/RL Inc., Radio Free Asia, and

the Middle East Broadcasting Networks.” Id. And the parallel grammatical structure of the

immediately preceding element in the list, “an organization that is established through the

consolidation of such entities,” emphasizes that the provision is concerned with the formation,

incorporation, or establishment of an entity—not its funding. Id. § 6209(d) (emphasis added).

       The government’s reading—wherein any grant recipient is “authorized” under

§ 6204(a)(5) and subject to government takeover—sweeps far too broadly. Section 6204(a) gives

the CEO “authorit[y]” to take a wide range of actions, including the “authorit[y]” to “procure,

rent, or lease supplies” through “multiyear contracts.” § 6204(a)(10). Under the government’s

logic, parties to these contracts would be “authorized” under the Act in the same way that

grantees are—making their officers and directors subject to CEO’s appointments and removal

power. That cannot be right. The government’s reading also fails to explain the distinct statutory

language in § 6209(c), which covers “Radio Free Europe, Radio Free Asia, or the Middle East

Broadcasting Networks or any other grantee or entity provided funding by the agency.” If Congress had

wanted to give the government the power to fire and appoint officers and directors of any

organization that receives Agency funding—the interpretation the government prefers—“it knew

how to do so.” Curtis v. United States, 511 U.S. 485, 492 (1994). Congress’s omission of similar

language in § 6209(d) indicates that it did not intend this result. This distinct language, in the

                                                 5
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 6 of 23


neighboring statutory provision, cannot be dismissed as “inartful drafting.” Opp at 6 n.5. See

Russello v. United States, 464 U.S. 16, 23 (1983).

        The government offers three arguments against the common sense understanding of the

statutory text. None stand up to scrutiny. First, the government contends (at 5) that the provisions

permitting the CEO to award the grant to another entity if the authorized grantee fails to carry

out its functions effectively, see, e.g., § 6207(d); § 6208(g), entails that authorization must follow

funding: “By Plaintiffs’ logic, if the CEO were to exercise this power to renounce Radio Free Asia

and Radio Free Europe in favor of new, better-performing grantees, he could not name the

officers and directors of those new grantees because they are not specifically identified in Chapter

71.” But there is nothing “odd” about this result at all. The ability to appoint or remove a private

entity’s officers and directors is an extraordinary—and potentially unconstitutional—one.

Congressional authorization is not just a formality; it marks a greater level of government

involvement in the entity’s creation and control than a mere receipt of funding.

        Second, the government argues (at 5) that this reading renders § 6209(d)’s reference to

organizations “authorized under this chapter” superfluous, because Congress could simply

amend the list of enumerated entities within § 6209(d) each time it authorizes a new entity under

the Act. But, the government acknowledges (at 5 n.4) Congress has already chosen not to do so—

Radio Free Afghanistan, authorized by the Radio Free Afghanistan Authorization Act, Pub.

Law. No. 107-148, 116 Stat. 64 (2002), is now encompassed within § 6209(d) despite not having

been added to its list. That Congress wanted a mechanism to incorporate organizations within

the ambit of § 6209(d) without being required to continually update the provision’s text is well

within its authority.

        Third, the government gives great significance to Congress’s use of the word “under”

rather than “in” in § 6209(d). Organizations incorporated by the CEO (as permitted by

§ 6209(a)(1)) may not have been included within the ambit of § 6209(d) had Congress used the

                                                     6
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 7 of 23


word “in” rather than “under.” Thus, to the extent that this word choice is significant, it supports

the reading advanced here.

        B. The statute must be interpreted to avoid unconstitutional intrusion into
           the internal affairs of a private, non-profit organization engaged in
           expressive activity.

        Under the canon of constitutional avoidance, courts are “obligated to construe the statute

to avoid” constitutional concerns where an alternative interpretation that would avoid those

concerns is “‘fairly possible.’” INS v. St. Cyr, 533 U.S. 289, 299-300 (2001). In this case, the

question is whether to read a statute to give the federal government the awesome power to make

critical decisions that it may not constitutionally make—decisions about who is in charge of a

private, non-profit association engaged in expressive activity. There are two ways to read this

statute. One way naturally limits the statute’s reach to entities whose establishment has at least

been specifically authorized by Congress or the Executive Branch. The other way allows an

unprecedented level of government intrusion into private organizations merely because they

receive government funds.

        1. The constitutional concerns raised here are serious, and they are apparently

unprecedented. Under the First Amendment to the U.S. Constitution, it is well established that

“the ability of like-minded individuals to associate for the purpose of expressing commonly held

views may not be curtailed.” Knox v. Service Employees Intern. Union, Local 1000, 567 U.S. 298, 309

(2012). But that “[f]reedom of association would prove an empty guarantee if associations could

not limit control over their decisions to those who share the interests and persuasions that underlie the

association’s being.” California Democratic Party v. Jones, 530 U.S. 567, 574–75 (2000) (emphasis

added). Thus, “a corollary of the right to associate is the right not to associate.” Id.

        “Government actions that may unconstitutionally burden this freedom may take many

forms, one of which is intrusion into the internal structure or affairs of an association, like a

regulation that forces the group to accept members it does not desire.” Boy Scouts of America v. Dale,

                                                   7
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 8 of 23


530 U.S. 640, 647 (2000). As the government interprets it, the statute at issue here is just such a

regulation. “Forcing a group to accept certain members”—which is what the federal government

has unquestionably sought to do here by firing and replacing OTF’s board of directors—“may

impair the ability of the group to express those views, and only those views, that it intends to

express.” Id. at 647-48 (internal quotation marks and citations omitted). These constitutional

protections are at their apex when the government seeks to intrude into the affairs of private

organizations engaged in expressive activity or advocacy. See Nat’l Ass'n. for Advancement of Colored

People v. Button, 83 S. Ct. 328, 340 (1963). And it is well established that such organizations do not

lose all First Amendment protections merely by taking government funds. Agency for Intern. Dev., v.

Alliance for Open Soc’y Intern., Inc., 570 U.S. 205, 214–15 (2013).

        The Open Technology Fund and its board of directors and officers thus have the

constitutional right to associate with each other through their independent non-profit

organization for the common purpose of expressing and promoting their common views and

mission—including      their   commitments       to       “advance    Internet   freedom   in   repressive

environments” worldwide; “counter attempts by authoritarian governments” to “control the

Internet and restrict freedom of information and association online”; and “protect journalists,

sources, and audiences from repressive surveillance and digital attacks.” Turner Decl. ¶ 2-3.

They also have the right not to associate with others, including those they justifiably perceive as

philosophically opposed to their mission and views.

        Under these circumstances, it should be obvious that, as the Supreme Court has held,

“[t]he forced inclusion of an unwanted person in a group infringes the group’s freedom of

expressive association.” Dale, 530 U.S. at 648. But this case is not just about who may join the

group; here, the affront to associational freedom is much greater—an attempt by the federal

government to “control” the organization’s “decisions” by firing the organization’s entire

executive leadership and replacing its board of directors with a board consisting of a majority of

                                                      8
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 9 of 23


federal-government officials. Jones, 530 U.S. at 574–75. It is hard to conceive of a government

action more hostile to associational freedom than a “hostile takeover” of a nonprofit organization

engaged in expressive activity, especially when the government seeks to obtain majority control

“to distort or destroy their missions.” Christian Legal Soc. v. Martinez, 561 U.S. 661, 692-93 (2010).

The government’s reading thus raises “serious constitutional doubts.” Clark v. Martinez, 543 U.S.

371, 381-382 (2005).

       It is worth pausing to appreciate how truly extraordinary the government’s position is

here. A hostile takeover is a “takeover that was not approved or recommended by the

management or directors of the target company.” Matthew Bender & Co., 1-2 Corporate

Acquisitions and Mergers 1-app. 5E (2006). Although typically associated with for-profit

corporations, hostile takeovers can occur in nonprofits too. Although this is surely a historical

first—the first attempted federal-government takeover of a non-profit organization whose mission

is dedicated to expressive and associational freedom—a few scholars have taken note of the

constitutional associational-freedom concerns implicated by even garden-variety disputes

between rival nonprofit leaders. Even in more typical scenarios, judicial protection of incumbent

boards is considered essential “to permit associations to define and limit their membership in

order to control the organization’s expression.” Reiser, Nonprofit Takeovers: Regulating the Market for

Mission Control, 2006 B.Y.U. L. Rev. 1181, 1184–85 (2006) (citing Dale, 530 U.S. at 648); see also

Evelyn Brody, Entrance, Voice, and Exit: The Constitutional Bounds of the Right of Association, 35 U.C.

Davis L. Rev. 821, 900 (2002).

       “Directors, officers, and managers of a targeted nonprofit often will be genuinely afraid

that their organization’s mission will be impaired, if not betrayed, by a takeover.” Reiser,

Nonprofit Takeovers, 2006 B.Y.U. L. Rev. at 1184–85. “[T]he fact that a takeover may be a means

by which to transform a nonprofit’s mission illegitimately poses a significant risk beyond the

bounds of the affected organization. It also raises concerns for the nonprofit sector's role in

                                                  9
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 10 of 23


society.” Id. at 1185. “On the most practical level, incumbents may fear that after a takeover,

resources of the organization will be used by insurgents to advance goals different from, or even

adverse to, the goals for which those resources were originally earned or donated.” Id. at 1186.

“The nonprofit corporation is granted perpetual existence, with its purposes to be advanced in

the ways directed by its fiduciaries. The value inherent in a respected nonprofit’s reputation will

be at the disposal of any validly selected new board—and this value may be substantial. If the

target nonprofit's incumbents believe the programmatic or policy changes advocated by

insurgents are in conflict with its mission, they have real reason to fear the appropriation of their

nonprofit's name and reputation by insurgents. Finally, as the most identifiable leaders of their

nonprofit organization, nonprofit fiduciaries may feel personal responsibility to protect the

ideological territory the group has staked out for itself, and insurgents' plans may threaten the

ability of the nonprofit to play this role.” Id. at 1186.

        None of those concerns are hypothetical here. As detailed in the various declarations filed

by the plaintiffs, the actions taken by CEO Michael Pack in just the past few days imperil Open

Technology Fund’s ability “to chart [its] own course as an organization”; its ability “to stay true

to [its] mission and principles”; its “essential day-to-day corporate functions, such as hiring and

maintenance of [its] office space”; and its “ability to protect the vulnerable communities facing

repressive regimes” that trust it “to safeguard their entities and enable their important work

around the world.” First Turner Decl. ¶ 15. His actions also imperil Open Technology Fund’s

“reputation and goodwill” and its “ability to retain [its] valued staff”—ultimately imperiling its

“continued existence as an independent organization. Id.

        Finally, to the extent that Mr. Pack and the U.S. Agency for Global Media are

attempting to severely burden the plaintiffs’ associational freedom as a condition of government

funding, without having defined such a burden as a necessary component of the program for

which the funding was given, they are imposing an unconstitutional condition on the plaintiffs.

                                                   10
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 11 of 23


Agency for Intern. Dev., 570 U.S. at 214–15. Indeed, the program for which the funding is designed

is defined by a mandate to respect the independence of the grantees. The First Amendment does not

permit a federal agency to impose “conditions that seek to leverage funding” by restricting

protected expression or association in ways that fall “outside the contours of the program.” Id.

       2. To the extent that 22 U.S.C. § 6409(d) is interpreted to permit Pack’s purported

terminations and appointments of directors and officers—including what is, in effect, a hostile

federal-government takeover of an independent non-profit organization—the statute as applied is

an unconstitutional intrusion into the affairs of the organization without adequate justification.

“Under our legal system,” such decisions are “left to private organizations.” Evelyn Brody,

Entrance, Voice, and Exit, 35 U.C. Davis L. Rev. at 865. As a matter of constitutional avoidance,

the statute should be interpreted to avoid that result. It should also be harmonized with

longstanding legal protections for organizational independence, as discussed further below.

       Because the government’s reading presents a “substantial constitutional question,” there

must be “clear evidence that Congress actually intended” this result. Peretz v. United States, 501

U.S. 923, 930 (1991); see Scalia & Garner, Reading Law 247–48 (2012) (explaining that the

constitutional-doubt canon “militates against not only those interpretations that would render the

statute unconstitutional but also those that would even raise serious questions of

constitutionality”). Where, as here, “an alternative interpretation of the statute”—one that limits

the statute’s reach to organizations authorized by Congress—“is ‘fairly possible,’” St. Cyr, 533

U.S. at 300, the courts are “obligated” to adopt that construction. St. Cyr, 533 U.S. at 299-300.

       C. The corporate bylaws do not give the CEO legal authority that he lacks
          under the statute.

       Ordinary tools of statutory interpretation compel the conclusion that the U.S. Agency for

Global Media’s CEO lacks any statutory power to appoint or remove officers or directors of the

Open Technology Fund. The government, however, argues (at 7) that its reading of § 6209(d) is


                                                11
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 12 of 23


“reinforced by the Open Technology Fund’s bylaws,” which “contemplate removal under the

International Broadcasting Act.” But absent specific statutory authorization, the government

must show that the bylaws provide independent authority for appointment and removal—not

merely that the bylaws “contemplate” that such powers would exist in the future, after

congressional authorization. The government cannot clear that high hurdle.

       First, where the bylaws do refer to the Act, they do so in its entirety—not singling out

§ 6209(d), but referring generally to 22 U.S.C. 6203 et seq., as it may be “applicable to the

Corporation’s affairs.” ECF No. 4-8 at § 2.3. And portions of the Act are applicable to Open

Technology Fund’s affairs as a private grantee organization—including affairs that concern its

officers and directors. Section 6209(c), for example, forbids Open Technology Fund

“[e]mployees or staff” from being “Federal employees.” And § 6204(b) requires the Secretary of

State and CEO to “respect the professional independence and integrity of . . . grantees” when

“carrying out their functions.” The mere incorporation of the Act simply does not speak to

whether or not § 6209(d) applies to Open Technology Fund.

       Second, the bylaws leave open the possibility that Open Technology Fund’s officers or

directors may, in the future, “serve at the pleasure of [or be] named by” the CEO. § 6209(d). At

the time of its incorporation, Open Technology Fund was aware of the fact that Congress may

someday choose to authorize it under the Act, bringing it within the ambit of § 6209(d). Rather

than require its bylaws to be amended upon its authorization, Open Technology Fund chose to

enact bylaws flexible enough to withstand this—or other—statutory changes. That kind of

future-oriented drafting is commonplace, and consistent with best practices, in corporate

documents. Corporations do not want to have to constantly modify their articles or bylaws.

       But even given this flexibility, Open Technology Fund’s bylaws do not permit Mr. Pack’s

actions. In Section 5.1, the bylaws provide that the “initial Board of Directors,” which consists

“of the persons who are named in the Articles of Incorporation of the Corporation,” “shall hold

                                               12
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 13 of 23


office until the installation of the Directors elected in accordance with the provisions herein.” ECF No. 4-8 at §

5.1; see also ECF No. 10-2 at 7 (provision of Articles of Incorporation naming initial directors).

While this provision acknowledges the potential for a vacancy on the initial board, it does not

provide for removal of the initial board members—under the Act or otherwise. Further, Mr.

Pack failed to comply with the bylaws’ clear command that appointed directors—even those

appointed “as may be authorized by 22 U.S.C. 6203 et seq.”—can only be appointed “with notice

and in consultation with the USAGM Advisory Board.” ECF No. 4-8 at § 5.2. This provision

provides an essential check on any potential government interference with Open Technology

Fund’s board: The Advisory Board, designed to be a bipartisan body, has an oversight role to

play in the appointment of directors. See § 6205(d) (describing the makeup of the Advisory Board).

Mr. Pack did not notify or consult with the USAGM Advisory Board before attempting to

appoint new directors on the basis of nonexistent legal authority. Accordingly, the plaintiffs are

likely to succeed on the merits.

II.     Where it applies, the CEO’s power under Section § 6209(d)—like all powers
        under the International Broadcasting Act—must be exercised in a manner
        consistent with the statutory protection for grantee organizations’
        “independence.”

        Section 6209(d) grants the CEO the power to appoint and remove officers of certain

entities. But each of these entities “operates under an express statutory mandate” that protects

their “independence.” Wood ex rel United States v. Am. Inst. in Taiwan, 286 F.3d 526, 531 (D.C. Cir.

2002) (describing broadcasting entities like Radio Free Europe/Radio Liberty). The CEO “shall

respect” that “independence.” 22 U.S.C. § 6204(b). “The courts are not at liberty to pick and

choose” among these sources of federal law; where, as here, “two statutory provisions are capable

of co-existence, it is the duty of the courts, absent a clearly expressed congressional intention to

the contrary, to regard each as effective.” Morton v. Mancari, 417 U.S. 535, 551 (1974). Here, it is

easy to read § 6209(d) in harmony with the statutory firewall, § 6204(b).


                                                       13
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 14 of 23


       Each organization’s board consisted of a majority of nongovernmental members at the

time of Pack’s takeover attempt. So the question now is whether, consistent with the statutory

requirement to “respect” their “independence,” § 6204(b), Pack had the power to effect a

“governmental takeover” of the organizations, Ralis v. RFE/RL, 770 F.2d 1121, 1125 (D.C. Cir.

1985). Nothing in the two provisions taken together compels that unprecedented result. Section

6209(d) grants the CEO significant discretion to appoint and remove officers and directors of the

relevant entities. He can choose individuals from a range of backgrounds and political affiliations.

He can even appoint some full-time government officials. But the one thing he cannot do is

appoint a board where government officials constitute a voting majority, as he did here. Reading

the Act to permit such a result raises similar constitutional-avoidance concerns to those discussed

above, turning on whether these entities are truly “government-created and -controlled

corporations” where the government has “retain[ed] for itself permanent authority to appoint a

majority of the directors of that corporation,” as it has with Amtrak and other government

corporations. Lebron, 513 U.S. at 398. There is no indication that the government ever acquired

or “retain[ed]” such “permanent authority.” Absent a specific statutory command conferring

such authority—particularly in light of the D.C Circuit’s longstanding interpretation of statutory

“independence” as “expressly prevent[ing] a governmental takeover”—this Court should not

read one statute, § 6209(d), to repeal a core protection of another, § 6204(b).

       The government barely addresses this argument, not once citing Ralis, the D.C. Circuit’s

authoritative case on the Act’s firewall. Instead, the government (at 8) focuses on the

requirements of § 6202(b)—requirements that plaintiffs do not allege have been violated. To be

clear: plaintiffs are not resting on a claim that the purported board members are taking ongoing

actions in violation of the firewall. The charge is against the CEO alone, who violated the




                                                 14
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 15 of 23


statutory firewall by impermissibly attempting to alter the “institutional arrangements” of the

broadcast organizations by installing a government-controlled board. Ralis, 770 F.2d at 1125.2

       Finally, the government argues that installing government officials on the boards of these

organizations is necessary to meet the requirements of § 6202(b)(3), which commands that

international broadcasting shall include “clear and effective presentation of the policies of the

United States Government and responsible discussion and opinion on those policies . . . which

present the views of the United States Government.” But this requirement could easily be met by

maintaining the long-standing tradition, permissible under the Act, of placing the Secretary of

State on the boards of the broadcast entities. In no way does this or any other statutory provision

within the Act require—or permit—the forced installation of a government-controlled board over

the vociferous objections of the organizations’ leadership.

III.   The Agency’s unilateral actions to withhold agreed-upon grant funding from
       OTF violate the Administrative Procedure Act.

       Within days of taking office, Michael Pack swiftly ordered an immediate freeze on OTF’s

funds, without any explanation. See ECF No. 4 at 6. But faced with a TRO motion seeking to

enjoin those actions, the government abruptly reversed course, issuing a notice to this Court that

it was lifting the freeze. See ECF No. 8. It told the Court that the agency had “informed its

grantees, including the Open Technology Fund, that there is no freeze in funding, including

funding for obligations for new contracts or extensions to any contract.” ECF No. 8 at 1. The

agency specifically stated that “grantees may continue making obligations for new contracts or




       2  The government argues (at 9 n.7) that plaintiffs lack standing because “any injury
arising from such a breach [of the firewall] . . . is pure conjecture.” But this argument
misunderstands the plaintiffs’ claim. The injury to the individual director plaintiffs is “actual,”
not “hypothetical”: If upheld, Mr. Pack’s decision to remove them from their board seats has
already deprived them of the opportunity to manage the organizations. Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560 (1992). And with respect to OTF, a governmental takeover obviously
injures the organizations’ operations and statutory right to structural independence from the
government.
                                               15
         Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 16 of 23


extension of any contracts pursuant to terms of their respective grant agreements,

notwithstanding the instructions in USAGM’s email of June 9, 2020.” ECF No. 8 at 1.

        The government also re-affirmed that representation to the Court and plaintiffs at the

TRO hearing that day. Third Turner Decl. ¶ 3. Upon questioning from both plaintiffs’ counsel

and the Court, the government confirmed that it was “correct” that OTF’s 2020 $11 million

“grant is going to be active and will not be frozen” and that the “signed and executed version” of

the grant, offered by USAGM and accepted by OTF, “would be operative.” ECF No. 14 at 4.

Based on that specific representation, the plaintiffs informed the Court that the plaintiffs would

not “press[] the claim regarding the freeze for purposes of this motion.” The Court and the

parties then proceeded based on that representation. That was on Friday.

        Then, on Monday, the government reversed course yet again. It directly undercut its

previous representations by issuing a “unilateral amendment”—with “no explanation for this

abrupt change”—reducing OTF’s disbursement from $11 million to $1.6 million, which

represents just one month’s funds. Third Turner Decl. ¶ 5.

        Although the plaintiffs were willing to credit the agency’s representation in open court

that its decision to lift the freeze had mooted some of their claims, it is now clear that the claims

are not moot. “Mere voluntary cessation of allegedly illegal conduct does not moot” a claim

unless “a defendant can demonstrate that there is no reasonable expectation that the allegedly

unlawful conduct will recur.” People for the Ethical Treatment of Animals v. United States Dep't of Agric. &

Animal & Plant Health Inspection Serv., 918 F.3d 151, 157 (D.C. Cir. 2019). But the defendant has a

“heavy burden of persuading” the court that it is “absolutely clear” that “the challenged conduct

cannot reasonably be expected to start up again.” Id. Here, the agency’s second course reversal

makes that showing impossible. It cannot be “absolutely clear” that—as to all funding that was

subject to the freeze—the agency is committed not to “return to [its] old ways.” Id. at 157–58

(agency’s “incomplete” commitment to reverse challenged decisions did not moot the case).

                                                    16
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 17 of 23


       OTF’s General Counsel has submitted a declaration this morning, describing how the

agency’s “pattern of disingenuous behavior towards OTF” regarding its funding is already

causing “major disruption to [OTF’s] operations” and raises a concern that it is “acting

intentionally to cause maximum disruption to [OTF’s] operations.” Third Turner Decl. ¶¶ 3, 10.

The agency’s actions here have violated the Administrative Procedure Act in two ways—a

breach of a contractual commitment that is arbitrary and capricious, and an imposition of an

“additional condition” that is not in accordance with law. See 5 U.S.C. § 706(2)(A).

       First, USAGM’s abrupt decision to disburse only one month’s funds to OTF represents an

arbitrary and capricious breach of its contract with OTF, thereby violating the APA. See Lion

Raisins, Inc. v. U.S., 51 Fed. Cl. 238 (Fed. Cl. 2001) (holding that a federal agency’s poorly

reasoned decision to suspend a contract was arbitrary and capricious under the APA). Its decision

departed from their longstanding agreement to quarterly drawdowns. Where a contract’s terms

are not unambiguous, “the parties’ own course of performance is highly relevant” to that

interpretation. Metro. Area Transit, Inc. v. Nicholson, 463 F.3d 1256, 1260 (Fed. Cir. 2006); see

Restatement (Second) of Contracts, ch. 9 § 202 (explaining that in interpreting contracts, “any

course of performance accepted or acquiesced in without objection is given great weight”);

Williston on Contracts § 32:14 (4th ed.) (“[C]ourts give great weight to the parties’ practical

interpretation.”). OTF’s prior grant agreements do not expressly specify the schedule of

disbursements, rendering past practice highly relevant: Its FY19 agreement contains boilerplate

language that disbursements will be monthly or on any “other basis as may be consistent with the

Approved Financial Plan.” OTF FY19 Grant Agreement.

       That past practice establishes that the agency and OTF had a well-understood

agreement—confirmed in writing just months ago—that disbursements will be quarterly, not

monthly. From its start as a project under Radio Free Asia in 2012 to its independent status

today, OTF has always enjoyed at least quarterly, if not annual, drawdowns. Third Turner Decl.

                                                17
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 18 of 23


¶ 6. USAGM’s switch to monthly disbursements is therefore a “total aberration from [OTF’s]

regular course of dealing with USAGM” that cripples its ability to plan and budget its

disbursements, given the way that OTF extends funding to its clients. Turner Decl. ¶ 6.

       Just a few months ago in an e-mail dated April 3, 2020, OTF CEO Libby Liu

memorialized a prior agreement with the agency’s CFO and then-acting CEO to quarterly

drawdowns. Third Turner Decl. ¶¶ 7-8. Specifically, Liu confirmed that “per [OTF’s] agreement

with CEO Grant Turner and CFO John Barkhamer, OTF is submitting quarterly financial plans

rather than monthly plans,” and further confirmed that CFO Barkhamer had “advised [her]” on a

call that he was “working on amending the OTF grant agreement to allow for this next

drawdown request—which will be in the amount of $5,349,551.” Id. (emphasis added). She further

explicitly informed USAGM’s budget office that OTF would be “drawing down the remainder of

the FY2020 allocation at the start of Q4” due to “anticipati[on] of several large contracts to be

awarded.” Id. The agency never contradicted Liu’s written confirmation of this “agreement”

between the parties regarding the quarterly drawdown, and in fact issued a quarterly

disbursement consistent with this agreement—just as it has done in every other quarter of

FY2020, until now. Third Turner Decl. ¶ 8.

       Second, for similar reasons to those discussed in our original motion, the agency’s unilateral

amendment is the equivalent of an “additional condition” on OTF that it lacks the authority to

enact, rendering its action unlawful under the APA as “not in accordance with law.” 5 U.S.C.

§ 706(2)(A); see ECF No. 4 at 30-31. An awarding agency can impose additional conditions only if

a funding recipient “fails to comply with Federal statutes, regulations or the terms and conditions

of a Federal award.” 2 C.F.R. § 200.338. No such non-compliance has occurred here. But even if

it had, regulations prescribe only three possible actions in response, see ECF No. 4 at 30, and

USAGM’s action here—freezing already-distributed funds—fall outside those options. As

explained in our opening brief and unanswered by the government, regulations explicitly

                                                18
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 19 of 23


prohibit federal awarding agencies from “impos[ing] additional or inconsistent requirements”

unless “required” by law. 2 C.F.R. § 200.100(a)(1). Having assured plaintiffs and the Court that it

would honor the signed 2020 agreement, the agency must now clarify whether it will do so

without imposing “additional or inconsistent requirements.”

IV.    The government’s remaining arguments all lack merit.

       The government also offers a grab bag of threshold procedural objections, none of which

provide a sound basis for precluding this Court’s consideration of the merits.

       A. First, the government argues (at 10–11) that Congress has not created a “right of

action under the International Broadcasting Act.” The plaintiffs never argued otherwise. Nor do

they need to, because “federal action is nearly always reviewable for conformity with statutory

obligations without any such ‘private right of action.’” N.A.A.C.P. v. Sec’y of Hous. & Urban Dev.,

817 F.2d 149, 152 (1st Cir. 1987) (Breyer, J.). The APA “embodies the basic presumption of

judicial review to one ‘suffering legal wrong because of agency action.’” Abbott Labs. v. Gardner,

387 U.S. 136, 140 (1967) (quoting 5 U.S.C. § 702). It broadly grants a cause of action to any

person “adversely affected or aggrieved by agency action,” 5 U.S.C. § 702, to challenge not only

“[a]gency action made reviewable by statute,” but any “final agency action for which there is no

other adequate remedy in a court,” 5 U.S.C. § 704. When Congress “intends to permit only

declaratory and injunctive relief,” it thus has “no need to provide for a cause of action that is

independent of the APA.” SAI v. Dep't of Homeland Sec., 149 F. Supp. 3d 99, 114 (D.D.C. 2015).

       B. The government next argues (at 11) that review is precluded here because the

challenged actions are “committed to agency discretion by law.” 5 U.S.C. § 701(a)(2). But that

exception to judicial review under the APA is “very narrow,” applying only where “there

is no law to apply.” Gresham v. Azar, 950 F.3d 93, 98 (D.C. Cir. 2020). This is not one of those

“rare instances.” Id. As to the agency’s decision to fire OTF’s directors and officers, Congress

could not have committed the decision to the agency’s discretion because it did not give the

                                                19
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 20 of 23


agency authority to make that decision at all. Whether Congress did so—that is, whether the

agency had the legal authority to carry out a certain action—is a pure question of law that is

obviously suited to judicial resolution. As to the other decisions, the standards are supplied by the

statutes and regulations protecting the “independence” of the organizations, the regulations

governing grant funds, and the contractual commitments between the parties. None of those

things are committed to agency discretion. Although agencies of course have discretion in

making personnel and funding decisions, those decisions are not committed to “the agency's

judgment absolutely.” Heckler v. Chaney, 470 U.S. 821, 830 (1985) (emphasis added). This Court

may review whether the decisions are consistent with law.

       C. Finally, the government (at 13) makes a cursory argument that its withholding of grant

funds from OTF is not “final agency action” under APA, 5 U.S.C. § 704, even though the

withholding is already actually affecting OTF’s operations, because it is just a “tentative or

interlocutory,” Bennett v. Spear, 520 U.S. 154, 177–78 (1997), measure taken “while the agency

reevaluates grant making priorities.” But that argument confuses action that is tentative with action

that is temporary. Even a temporary, “interim agency [action] counts as final … despite the

potential for a different permanent decision, so long as the interim decision is not itself subject to

further consideration by the agency.” Nat. Res. Def. Council v. Wheeler, 955 F.3d 68, 78 (D.C. Cir.

2020). Here, there is no potential for further consideration of the agency’s action to freeze,

suspension, or withhold funds—it is already in effect and already depriving the plaintiffs of their

funding right now. See Int’l Union, United Mine Workers of America v. Mine Safety & Health Admin., 823

F.2d 608 (D.C. Cir. 1987) (holding that a temporary suspension of safety standards while the

agency considered a permanent modification was “final agency action”). The freeze is thus final

agency action, even if it may be “displaced by another [policy] at some point.” Wheeler, 955 F.3d

at 78. A policy memo discussing a future freeze or a request to impose an amendment may



                                                 20
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 21 of 23


framed as “tentative,” but an actual freeze, suspension, or withholding of funds, when it is

already operative, is not.

V.     The government cannot deny the plaintiffs’ obvious irreparable harm.

       The government cannot deny that, in the D.C. Circuit, the imposition of “obstacles” that

“make it more difficult” for a nonprofit organization “to accomplish their primary mission”

constitutes irreparable harm. See League of Women Voters v. Newby, 838 F.3d 1, 9 (D.C. Cir. 2016).

That is not a difficult bar to clear and the extraordinary actions challenged here—withholding

awarded grant funds and purporting to terminate an organization’s senior leadership and boards

of directors wholesale—easily meet that standard.

       In an effort to downplay the harm, the government argues (at 16) that any harm resulting

from the withholding of grant funds is simply an economic loss, which cannot constitute

irreparable harm. But the unlawful withholding of funds here does more than simply harm the

financial position of OTF as an organization—it has “threaten[ed] [OTF’s] ability to carry out

[its] mission” and “impedes [OTF’s] ability to disburse these funds in line with congressional

intent to support internet freedom.” Third Turner Decl. ¶ 9. Further, the dismissal of Open

Technology Fund’s senior management imperils OTF’s “reputation and goodwill” and its

“ability to retain [its] valued staff.” ECF No. 4-12 at ¶ 15. All of these harms are “beyond

remediation” and therefore constitute irreparable injury justifying a temporary restraining order.

Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006).

       The government’s arguments fare no better with respect to the challenged attempt to

remove the director plaintiffs from the boards of directors of Open Technology Fund, Radio

Free Europe, Radio Free Asia, and the Middle East Broadcasting Networks. The government (at

18) relies on a body of case law concerning irreparable harm in garden-variety government

employment disputes. But the director plaintiffs aren’t challenging their attempted removal as an

unlawful termination of employment; indeed, plaintiffs do not receive any compensation for their

                                                  21
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 22 of 23


service as board members. Rather, plaintiffs are asserting their statutory right to “participate in

the management of” these organizations. Wisdom Import Sales Co., LLC v. Labatt Brewing Co., 339

F.3d 101, 114 (2d Cir. 2003). The correct analogy, then, is to suits where shareholders or

directors are denied their ability to control an organization. In such situations, courts consistently

find irreparable harm, see, e.g., Suchodolski Assocs., Inc. v. Cardell Fin. Corp., 2003 WL 22909149, at

*4 (S.D.N.Y. Dec. 10, 2003), and the government does not even attempt to show otherwise.

                                          CONCLUSION

       The plaintiffs’ motion for a temporary restraining order and preliminary injunction

should be granted. Specifically, until such time as the Court disposes of this case on the merits,

the defendant should be temporarily and preliminarily enjoined as follows:

       a.      The Chief Executive Officer of the U.S. Agency for Global Media—and his

agents, officers, subordinates, successors, or any persons acting in concert with them—shall

refrain from taking any action or giving effect to any action that purports to exercise authority on

behalf of the federal government or the U.S. Agency for Global Media to remove any officers or

directors of the Open Technology Fund, a private non-profit corporation incorporated in the

District of Columbia.

       b.      The Chief Executive Officer of the U.S. Agency for Global Media—and his

agents, officers, subordinates, successors, or any persons acting in concert with them—shall

refrain from taking any action or giving effect to any action that purports to exercise authority on

behalf of the federal government or the U.S. Agency for Global Media to replace the boards of

directors of Open Technology Fund, Radio Free Europe/Radio Free Liberty (RFE/RL, Inc.),

Radio Free Asia, or the Middle East Broadcasting Networks with boards effectively controlled by

the federal government through a majority of federal officials, or to give effect to any personnel

decisions (such as removal of officers) that must be taken by the organization’s board of directors.



                                                  22
        Case 1:20-cv-01710-BAH Document 19 Filed 07/01/20 Page 23 of 23


       c.      The Chief Executive Officer of the U.S. Agency for Global Media—and his

agents, officers, subordinates, successors, or any persons acting in concert with them—shall

refrain from taking any action or giving effect to any action to freeze, suspend, or otherwise

withhold previously obligated grant funds in violation of the Administrative Procedure Act and 2

C.F.R. § 200.100(a)(1).

                                            Respectfully submitted,

                                            /s/Deepak Gupta
                                            DEEPAK GUPTA
                                            GUPTA WESSLER PLLC
                                            1900 L St NW, Suite 312
                                            Washington, DC 20036
                                            202-888-1741

                                            Counsel for Plaintiffs

July 1, 2020




                                               23
